The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 7, 2014

                                       No. 04-13-00761-CR

                                         Ruben NERIO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2005CR1231
                     The Honorable Angus K. McGinty, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due on February 26, 2014. Appellant is represented on
appeal by appointed counsel, Mr. Mark E. Braswell. Mr. Braswell has been granted one
extension of time in which to file the brief, until March 26, 2014. Neither the brief nor a motion
for extension of time has been filed.

        It is therefore, ORDERED that Mr. Braswell shall file appellant’s brief in this court no
later April 25, 2014. No further extensions of time will be granted. If Mr. Braswell fails to
file appellant’s brief by April 25, 2014, this cause will be abated for the trial court to conduct a
hearing to determine whether: (1) appellant desires to prosecute his appeal; (2) appellant is
indigent, and if so, the trial court shall take such measures as may be necessary to assure the
effective assistance of counsel, which may include the appointment of new counsel; and (3)
counsel has abandoned the appeal. Because sanctions may be necessary, the trial court will be
asked to address this issue even if new counsel is retained or substituted before the date of the
hearing.

        The Clerk of this court shall cause a copy of this order to be served on Mr. Braswell by
certified mail, return receipt requested, and by United States mail.




                                                      _________________________________
                                                      Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court